13. Transatlantic relations (vote)
- Motion for a resolution
- Before the vote on paragraph 13
Mr President, I would like to propose the following changes to paragraph 13. Firstly, that the word 'welcomes' be replaced by the word 'notes'. Secondly, that we add at the end: 'regrets, however, the lack of democratic oversight due to the exclusion of the European Parliament and national parliaments from this dialogue'. Finally, we also propose deletion of the word 'political' before 'framework'.
(ES) Mr President, I simply wish to say that my group would agree with two of the references: that of changing the word 'Welcomes' to 'Notes' and the removal of the word 'political'.
In order to be able to agree to this proposal, however, we would like to add a positive note and say: 'so as to give greater democratic legitimacy to this dialogue, calls for the European Parliament to be involved'.
Mr President, I think that is acceptable.
(The oral amendments were accepted)